DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 19-26) in the reply filed on 8/4/2022 is acknowledged.  The traversal is on the ground(s) that all claims should be examined in view of the amendment to the claims.  This is not found persuasive because Group I includes a technical feature of a method for determining image distortions based on image data of recorded images including a plurality of intensity values, and determined displacement vectors associated with plural regions of interest. Group II includes a technical feature of a method for determining image distortions of image data based on correlating of image data so that a same object portion of an object is imaged into both of a pair of image regions. Groups I and II therefore require different methods for determining image distortions (including fundamentally different steps for determining the distortions) and therefore results in different analyses with different method steps for arriving at determinations of image distortions. Because of these differences, the image distortions determined by each method may be fundamentally different types of distortions from one another, and therefore the technical feature of determining distortions cannot be said to be the same. Additionally, since the method of Group I generates image data comprising a plurality of intensity values, while Group II generates image data based on overlapping adjacent object regions, the image data generated in Groups I and II is fundamentally different from one another and the groups lack a corresponding technical feature.
Applicant’s Amendment has not included language which changes the technical features of Group I (which still includes a method for determining image distortions based on image data of recorded images including a plurality of intensity values, and determined displacement vectors associated with plural regions of interest) or Group II (which still includes a method for determining image distortions of image data based on correlating of image data so that a same object portion of an object is imaged into both of a pair of image regions). The amendment to claim 1 specifies that “pairs of adjacent object regions partially overlap”, which is not the same as the limitation of claim 19 that “pairs of adjacent object regions overlap” (since claim 19 includes the possibility that the adjacent regions totally overlap), and claim 1 still includes the language related to the image distortion determination using displacement vectors (no equivalent language is found in claim 19).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tromp U.S. PGPUB No. 2016/0300689.

Regarding claim 19, Tromp discloses a method, comprising: scanning an array of plural particle beams (“In a multi-beam configuration of the present disclosure, this process is applied to each of the beams” [0084]) across a surface of an object 412E and detecting signals generated by the particles of the particle beams incident on the object (“The detector is configured to detect data of a plurality of moving particles” [Abstract]), wherein the plural particle beams are generated by a multi-beam particle microscope (“The present disclosure relates in general to the generation of high resolution images in microscopy” [0001]), adjacent particle beams are scanned across adjacent object regions, and pairs of adjacent object regions overlap (“With overlap between consecutive beam positions… The distortions in the reconstructed object plane can then be iteratively reduced until the differences in the overlapped regions are minimized. In a multi-beam configuration of the present disclosure, this process is applied to each of the beams” [0084]); generating plural images (“The detector is configured to detect data of a plurality of moving particles, wherein the data of the plurality of moving particles correspond to an uncorrected image of the sample” [Abstract]) based on the detected signals so that each image is based on the detected signals generated by a single particle beam of the plurality of particle beams, wherein each image is an image of a corresponding surface region (“In a multi-beam configuration of the present disclosure, this process is applied to each of the beams” [0084] – see also figure 9); determining plural image regions in each image so that an object portion of the object imaged into a given image region of a first image is also imaged into an image region of a second image (since the beam positions are determined to overlap, creating an overlapping region that is imaged in the first image and also in the second image, formed by the two adjacent particle beams described in paragraph [0084]), wherein the first and second images are generated based on detection signals generated by adjacent particle beams (since paragraph [0084] describes that adjacent particle beams are irradiated to generate images of adjacent regions); correlating image data of pairs of image regions of the images, wherein each pair of image regions is selected so that a same object portion of the object is imaged into both image regions of the pair of image regions (this correlation occurs when the amount of overlap between consecutive beam positions is determined [0084]); and determining image distortions of the plural images based on the correlating of the image data (“The distortions in the reconstructed object plane can then be iteratively reduced until the differences in the overlapped regions are minimized” [0084]).

Regarding claim 20, Tromp discloses generating a combined resulting image based on the plural images and the determined image distortions (paragraph [0084-0085] and figure 11 describe that an uncorrected image is formed by adding image data acquired at a plurality of consecutive beam positions, and the combined resulting image is formed at step 1106 of figure 11 where a single image, having been corrected for distortions [0084] is generated, including corrected data detected from the sample at each of consecutive beam positions).

Regarding claim 23, Tromp discloses an overlapping portion of the pair of adjacent object regions includes plural overlapping object portions imaged into pairs of image regions (“With overlap between consecutive beam positions, the reconstructed object planes must give identical results in the overlapped regions, provided that the correct values for d, C12a, C12b, C30=Cs have been estimated. If these estimated values are incorrect, there will still be defects and distortions in the reconstructed object plane, and a new estimate must be entered. The distortions in the reconstructed object plane can then be iteratively reduced until the differences in the overlapped regions are minimized” [0084]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tromp U.S. PGPUB No. 2016/0300689.

Regarding claim 24, Tromp discloses the claimed invention except that while Tromp discloses that “With overlap between consecutive beam positions… The distortions in the reconstructed object plane can then be iteratively reduced until the differences in the overlapped regions are minimized. In a multi-beam configuration of the present disclosure, this process is applied to each of the beams” [0084], there is no explicit disclosure that the number of overlapping regions is greater than five. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use five or more overlapping regions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to use five or more overlapping regions for the purpose of imaging an entire sample where the sample has a size such that the number of beams required in a multi-beam configuration to image all of the beam positions across the surface of the sample necessitates more than five overlapping regions (six or more beams). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Allowable Subject Matter
Claims 21, 22, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 21; Tromp U.S. PGPUB No. 2016/0300689 discloses that “With overlap between consecutive beam positions… The distortions in the reconstructed object plane can then be iteratively reduced until the differences in the overlapped regions are minimized. In a multi-beam configuration of the present disclosure, this process is applied to each of the beams” [0084]. However, there is no explicit disclosure of determining a location on the scanned object corresponding to image data of the plural generated images.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, determining a location on an object corresponding to image data of at least one of plural generated images formed by adjacent particle beams scanned across a surface of the object and image distortions determined in the plural images which overlap with one another.

Regarding claim 22; claim 22 would be allowable at least for its dependence upon claim 21.

Regarding claim 25; Tromp U.S. PGPUB No. 2016/0300689 discloses that “With overlap between consecutive beam positions… The distortions in the reconstructed object plane can then be iteratively reduced until the differences in the overlapped regions are minimized. In a multi-beam configuration of the present disclosure, this process is applied to each of the beams” [0084]. However, there is no explicit disclosure of the order in which the beams is scanned.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, that a first object portion of an object is imaged into a first pair of overlapping image regions scanned by adjacent particle beams prior to a second object portion imaged into a second pair of image regions scanned by the same adjacent particle beams; and correlating the image data of the first pair of image regions is started prior to scanning the object portion imaged into the second pair of image regions by the same adjacent particle beams.

Regarding claim 26; claim 26 would be allowable at least for its dependence upon claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881